Title: To Benjamin Franklin from James Moylan, 11 January 1782
From: Moylan, James
To: Franklin, Benjamin


Honord Sir
L’Orient 11th. Janua 1782
Messrs. J. F. Berard & Co of this place inform me that they are aprehensive some reports have been made to you to prejudice their requisition for a Commission of Letter of Mark for the Brig Antoinette wch. they are fitting out here under the Command of John Angus late of the Ship Franklin, and request me to communicate to your Excellency what knowlege I have of the nature of this Armament.
I have good reason to believe that the House of Le Caze & Mallet of philadelphia are the principal Interested in this Vessel and I Know that these Gentlemen are more than two years residents of that City and that they have claim’d the protection of it’s Laws.
Cap: Angus, a Known Subject of the American States, having volonteraly accepted the Command of this Vessel under the American Flag and to be navigated by American Seamen; induced those concern’d in the Trade to that Continent to engage to load on her a certain part of her Cargo—the want of the Commission requir’d must necessarily annul their Engagements and be a disapointment to the proprietors of this Vessel as well as to our friends in America, to whom we have given advice of our intentions of shiping.
The want of necessary Materials in America at present for the Equipment of Ships to exchange it’s produce with this Country, has obliged a number of the Comercial part of that Continent to give their orders to Construct Vessels or purchase them in this Kingdom for their acct.
I believe the Vessel now in Question to be under this predicament!
I am with the utmost respect Honord Sir Your most obt hle Se
James Moylan
His Excellency B. Franklin Esqr. &c.
 
Addressed: A Son Excellence / Monsieur Benj: Franklin / Ministre plenipotentiaire des Etats / unis de L’Amerique / à Passy
Notation: J. Moylan. L’Orient 11. Janvier 1782.
